Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011024794A1 (hereinafter referred as “Konishi”, refer attached English language machine translation for claim mapping), in view of US 2016/0228822 (hereinafter referred as “Cao”).
Regarding claims 1 and 2, Konishi discloses a spiral wound membrane module assembly (fig. 2, 8) comprising a pressure vessel (40) comprising a chamber extending along an axis between a first end and a second end, at least one feed inlet port (48), a concentrate outlet port (44), and permeate outlet port (46); a plurality of modules (10) axially aligned in serial arrangement within the chamber with a first module located adjacent the first end and a second module located adjacent the second end (refer fig. 2, 8), each of the modules comprising at least one membrane envelope wound about a permeate collection tube (20) (refer fig. 3), wherein the permeate collector tubes of each spiral wound modules are in sealed fluid communication with each other (refer page 7, first full paragraph; and page 10). Fig. 2 and 8 indicate that there is gap space between ends of the vessel and end modules. A monitoring system comprising a plurality of sensors (104, 105) is provided in the module, wherein the sensors communicates with a communication device (103, device 103 is disclosed to be a crystal resonator, a resistor, 
Providing removable end plates would have been an obvious to one of ordinary skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose." Furthermore, providing removable end caps is known in the art, refer paragraphs [0028], [0091], [0104] of Cao. Therefore, It would have been obvious to provide removable end caps to provide access to the membrane modules within the vessel.
Providing the processor on the anti-telescoping device or the removable end plate would have been an obvious matter of design choice to one of ordinary skill in the art since changing the location of the microprocessor would not have change the function of the microprocessor.
Regarding claims 3-6, whether to provide connections for external power to operate the sensors and processor would have been an obvious matter of choice to one of ordinary skill in the art since it is inherent that the sensors and microprocessor 
Regarding claims 8-9, Konishi discloses providing a plurality of sensors (103, 104, 105, 106). Selecting numbers of sensors, microprocessors and wirings connecting the sensors to the microprocessors would have been an obvious matter of choice to one of ordinary skill in the art.
Regarding claim 10, Konishi further discloses that the sensors and microprocessors communicate with a common central processing unit outside of the assembly (Page 7, 9).
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. With regards to rejection of claim 1, applicant argued that “Konishi states the problem to be solved as making "a membrane filtration device capable of performing radio communication well by disposing the radio antenna in a more suitable manner" (EP equivalent EP2471591, para. [0010]). This problem is solved by placing an "internal communication device" (including a micro processing unit (MPU)) close to the wall of the pressure vessel to enhance radio communication with an external unit.  Konishi not only fails to suggest any other location for the MPU, but actually teaches away from embedding it within the permeate adapter tube, as recited in the present claims, by emphasizing the importance of avoiding "damping of the radio wave" (abstract) to enable effective radio communication with the external unit”. This does not .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777